Citation Nr: 0739147	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-25 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits based on the grant of a total disability rating 
based on individual unemployability.  

(The issues of entitlement to an initial rating beyond 10 
percent for left knee degenerative joint disease; entitlement 
to an effective date earlier than March 10, 2004 for the 
award of service connection for instability of the right 
knee; and entitlement to an effective date earlier than July 
19, 2004 for the grant of entitlement to a total disability 
rating based on unemployability due to service-connected 
disability (TDIU) are the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2007 Department of Veterans Affairs (VA) 
Regional Office (RO) decision denying the appellant (the 
veteran's attorney) payment of attorney fees based on the 
RO's September 2006 grant of the veteran's claim for a TDIU.


FINDINGS OF FACT

1.  The issue of entitlement to a TDIU was not reasonably 
raised as an underlying issue in the veteran's service 
connection claims that were before the Board in February 
1999.

2.  A final Board decision was not promulgated on the issue 
of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for VA to pay the appellant a fee for services 
from past-due benefits awarded to the veteran based on the 
grant of a TDIU have not been met.  38 U.S.C.A. § 5904 (West 
2002); 38 C.F.R. § 20.609 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney is 
retained with respect to such case before the end of the one- 
year period beginning on that date.

The regulation, implementing 38 U.S.C.A. § 5904(c)(1), 
provides that an attorney may charge fees only if all the 
following conditions have been met:  (1) A final decision had 
been promulgated by the Board with respect to the issue or 
issues involved; and, (2) The attorney was retained not later 
than one year following the date on which that Board decision 
was promulgated, i.e., a qualifying fee agreement 38 C.F.R. § 
20.609(c); In re Mason, 13 Vet. App. 79, 83-86 (1999).

The United States Court of Appeals for Veterans Claims has 
held that, pursuant to 38 U.S.C.A. § 5904(c)(1), a fee 
agreement may be entered into between a claimant and an 
attorney for services provided only after the Board makes a 
final decision on the issue or issues involved in the case.  
In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 
490 (1993).  The Court has also held that the issue or issues 
extant in the final Board decision in a case must be the same 
issue or issues for which the attorney is seeking payment.  
In the Matter of the Fee Agreement of Stanley, 10 Vet. App. 
104, 107 (1997).

By way of history, in July 1989 the veteran submitted a 
formal claim for service connection for back, leg and 
psychiatric disorders, as well as hearing loss.  In an 
accompanying statement, he said that his health had 
deteriorated to the point that he was totally unemployable.  
In January 1990, the RO, in pertinent part, awarded service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective from July 14, 1989.  The 
RO also denied service connection for bilateral knee pain and 
residuals of dislocation of the right patella.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated January 24, 1990.  He did not appeal, and that 
rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

The veteran sought to reopen his claim for service connection 
for a knee disorder in May 1991.  The RO denied claims for 
service connection for a psychiatric disorder, a low back 
disorder, a right knee disorder, and a left knee disorder in 
May 1991, and the veteran perfected an appeal to the Board.

In August 1991, the RO increased the veteran's rating for his 
bilateral defective hearing to 10 percent, effective May 28, 
1991.  In June 1997, the RO granted service connection for 
pes planus, and assigned a noncompensable evaluation 
effective from May 28, 1991.  The veteran's combined rating 
was 10 percent.

The Board's decision of February 1999 denied the claims for 
service connection for a psychiatric disorder, a low back 
disorder, a right knee disorder, and a left knee disorder.  
By January 2000 Order, the Court vacated the Board's February 
1999 decision, and remanded the matters to the Board.  In 
June and November 2000, the Board remanded the claims.  In 
October 2002, the RO granted service connection for a lumbar 
spine disorder and assigned a 20 percent evaluation, 
effective from May 28, 1991.  The veteran was notified of 
this decision and of his appellate rights.  He did not 
appeal, and that rating decision became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

In December 2002, the veteran withdrew his claim for service 
connection for a psychiatric disorder.  By rating action of 
December 2003, the RO granted service connection for right 
knee degenerative joint disease and assigned a 10 percent 
evaluation, effective from May 28, 1991.  In March 2004, the 
RO granted service connection for arthritis of the left knee 
and assigned a 10 percent evaluation, effective from March 
10, 2004.  In April 2004, the RO found that the correct 
effective date for the left knee arthritis 10 percent grant 
was May 28, 1991, and also granted service connection for 
right knee instability, assigning a 10 percent evaluation, 
effective from March 10, 2004.  

In July 2004, the veteran submitted a claim for an increase 
disability rating for his service-connected low back disorder 
and a claim for a TDIU.  In September 2005, the RO increased 
the veteran's rating for his lumbar spine disorder to 40 
percent, effective July 19, 2004, and granted service 
connection for radiculopathy of the right lower extremity, 
assigning a 10 percent evaluation, effective June 24, 2004.  
His combined rating was 60 percent from June 24, 2004, and 70 
percent from July 19, 2004.  By rating action in September 
2006, the RO granted entitlement to a TDIU, effective July 
19, 2004, the date the veteran met the minimum schedular 
criteria for a TDIU, in accordance with section 4.16(a).    

In support of the payment of attorney fees, the appellant 
asserts that the subsequent grant of a TDIU was due to the 
issues addressed in the Board's February 1999 decision.  She 
argues that a claim for TDIU has been pending since July 14, 
1989, and is inextricably intertwined with the veteran's 
claims for service connection for back and knee disorders, 
which were claims for the highest possible rating and 
included evidence of unemployability.  She argues that in 
accordance with Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001), "a claim for the highest rating possible and 
evidence of unemployability, have been met."  See Notice of 
disagreement, dated March 1, 2007.

In short, the Board has not affirmatively rendered a final 
decision on the issue of entitlement to a TDIU.  This, 
however, does not end the inquiry.  The Board's failure to 
adjudicate an issue that was properly before it constitutes a 
final adverse Board decision with respect to that issue.  In 
the Matter of the Fee Agreement of Smith, 10 Vet. App. 311, 
313-14 (1997).

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted TDIU under 38 
C.F.R. § 4.16(c).  One of the threshold questions was whether 
TDIU claims existed.  The Court held "that when an RO is 
considering a rating increase claim from a claimant whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU 
rating."  Id. at 421 (internal citations omitted). 

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984, he was awarded 
service connection for PTSD and assigned a 70 percent  
evaluation, which was eventually increased to 100 percent  
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts of Norris were similar to the present 
case, the case was distinguishable. 

In Norris, it was the subsequent informal claims that were 
found to raise the issue of total disability evaluation based 
on individual unemployability.  In the Roberson case, it was 
the original claim for disability that was found to raise a 
claim of total disability evaluation based on individual 
unemployability.  The Court held "that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability."  

The facts of this case are distinguishable from both Norris 
and Roberson.  An informal or inferred claim for a total 
disability evaluation based on individual unemployability 
could not exist prior to establishing the up-stream issue of 
service connection.  Put another way, VA's responsibility to 
consider a claim for individual unemployability is only 
effectuated when service connection has been established and 
the necessary rating criteria have been met.  

The Board acknowledges that in July 1989 that the veteran 
stated that his health had deteriorated to the point that he 
was totally unemployable.  However, at the time of the 
February 1999 Board decision, he was service connected only 
for hearing loss and pes planus, with a combined disability 
rating of 10 percent, effective from May 28, 1991.  The 
issues before the Board were service connection for a 
psychiatric disorder, a low back disorder, a right knee 
disorder, and a left knee disorder.  Service connection for 
right and left knee disorders and a back disorder were 
subsequently granted by the RO in October 2002, December 
2003, and March and April 2004.  The veteran did not appeal 
the initial 20 percent disability rating assigned at the time 
he was awarded service connection for a low back disorder in 
October 2002, and thereafter submitted a claim for increase 
in July 2004.  He did not meet the schedular criteria for 
establishing a total disability evaluation based on 
individual unemployability under 38 C.F.R. § 4.16(a) until 
after a September 2005 rating decision increased the rating 
for his lumbar spine disorder to 40 percent, effective July 
19, 2004, and granted service connection for radiculopathy of 
the right lower extremity, assigning a 10 percent evaluation, 
effective June 24, 2004.  

Consideration of a claim for total disability evaluation 
based on individual unemployability by the Board in February 
1999 would have been out of step with the procedural posture 
of the claims adjudication process.  Again, an informal or 
inferred claim for a total disability evaluation based on 
individual unemployability could not exist prior to 
establishing the up-stream issue of service connection.  In 
sum, there is no final Board decision with respect to the 
issue of entitlement to a TDIU, and a reasonably raised TDIU 
claim was not properly before the Board at any time.  
Consequently, there is no entitlement to payment of attorney 
fees based on the grant of a TDIU.


ORDER

Entitlement to payment of attorney fees from past-due 
benefits based on the grant of a total disability rating 
based on individual unemployability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


